Citation Nr: 1452481	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-08 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for a left total knee arthroplasty (TKA), associated with postoperative residuals of osteochondritis dessecans, left knee.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on peacetime active duty in the United States Army from April
1955 to November 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi which awarded the Veteran a 100 percent evaluation for a left TKA (associated with service-connected postoperative residuals of osteochondritis dessecans, left knee) from August 10, 2009 to September 30, 2010 with a 30 percent evaluation under 38 C F R § 4.71a, Diagnostic Code 5055 taking effect thereafter from October 1, 2010.

In June 2013, the Veteran, accompanied by his representative, appeared at a hearing before a Decision Review Officer (DRO).  Thereafter, he and his representative appeared for a videoconference hearing before the Board which was presided over by the undersigned Acting Veterans Law Judge.  Transcripts of both of these hearings have been obtained and are associated with the Veteran's claims file for the Board's review and consideration.  This claim was previously before the Board in June 2014 when it was remanded for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

While the Board regrets the further delay that another remand of this case will cause, the record is not ready for appellate review because the Board's June 2014 remand directives have not been completed by the RO/AMC. Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (Holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives). 

In September 2014, the Veteran was provided with an examination with a VA physician's assistant.  In correspondence dated in October 2014, the representative alleged that the physician's assistant who performed the September 2014 examination is not a licensed practitioner, and attached an NPI registry entry which appeared to indicate that his NPI information was last updated in July 2007 and did not contain a license number.  The representative noted that the physician assistant has no licensing information on file with the Department of Health and Human Services and that he is not on the Jackson VAMC's provider roster.  As this constitutes a challenge to the competency of VA's medical expert, VA must put forth evidence and argument affirmatively establishing the competency of the examiner or, if this cannot be accomplished, provide the Veteran with an adequate examination with a different VA examiner.  In relation to the competency of VA examiners, there is a presumption of the competency of the examiner and the adequacy of the opinion unless a specific challenge is made as to adequacy or competency.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011); Cox v. Nicholson, 20 Vet. App. 563 (2007).  While the Board is entitled to assume the competency of a VA examiner, the "appellant bears the burden of persuasion to show that such reliance was in error."  See Hilkert v. West, 12 Vet. App. 145, 151 (1999), aff'd, 232 F.3d 908 (Fed. Cir. 2000); see also Berger v. Brown, 10 Vet. App. 166, 169 (1997). 

Again, if it is determined that the examiner was not authorized to perform the September 2014 VA examination, schedule the Veteran for a new VA examination with a different VA examiner and obtain all requested opinions on the severity of the Veteran's left total knee arthroplasty (TKA), associated with postoperative residuals of osteochondritis dessecans, left knee.

Additionally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, based on the evidence of record, the Board finds that the issue of TDIU has been reasonably raised and is, thus, properly before the Board by virtue of his increased rating claim pursuant to Rice.

Having determined that the issue of TDIU is properly raised by the record, the Board finds that further development is necessary prior to adjudicating the claim.  A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  The Veteran's service-connected disabilities are currently rated as follows: residuals, dislocation, right humerus (rated as 40 percent disabling); left total knee replacement (rated as 30 percent disabling); traumatic arthritis of the right knee (rated as 20 percent disabling); and right knee instability (rated as 10 percent disabling).  The combined rating is 70 percent from October 1, 2010. 

As the Veteran meets the minimum schedular requirements for a TDIU rating under 38 C.F.R. § 4.16(a), the Board must now determine whether evidence of record shows that the Veteran's service-connected disabilities alone preclude him from engaging in substantially gainful employment.  However, a review of the claims file reveals that further development on this matter is warranted.  Evidence of record detailed that the Veteran ceased full time employment with as a welding fabricator in 2000.  He reported that he retired "a bit early due to the left knee pains."  During his March 2011 VA examination, he indicated that he is "unable to do that job now."  

In light of the cumulative evidence discussed above, the Board finds that the Veteran should also be afforded a VA examination to determine whether his service-connected disabilities (alone or in aggregate) render him unable to secure or follow a substantially gainful employment.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO/AMC must determine whether the VA physician's assistant who performed the September 2014 VA examination was authorized to do so.  Verification of his credentials should be undertaken through an independent source, unless the VA physician's assistant is able to provide verifiable proof that his license to practice is current.  Specifically, the Jackson VAMC should be contacted to verify the physician's assistant's license credentials.  If such verification is possible, associate all supporting documentation in the electronic records file. 

2. If the September 2014 VA physician's assistant's authority to conduct the examination cannot be established, schedule the Veteran for a new VA examination with a different appropriate examiner.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests, including x-rays, should be accomplished. 

The examiner should provide the following requested information:

(a) All pertinent symptomatology and findings must be reported in detail.  The examination should objectively measure the range of motion of the Veteran's left knee in degrees on flexion and extension, and the examination report should include discussion as to whether left knee pain, weakness, or joint fatigue are limiting factors.

Specifically, the examining clinician should note the point at which motion becomes painful, if any, on flexion and extension.  Also, the extent of any incoordination, weakened movement and excess fatigability on use should be described, as well as flare-ups or when the left knee is used repeatedly.  To the extent possible, functional impairment due to incoordination, weakened movement and excess fatigability, as well as due to flare-ups or when the left knee is used repeatedly, should be assessed in terms of additional degrees of limitation of motion.

(b) The examining clinician must also comment upon whether the service-connected left knee disability is manifested by recurrent subluxation or lateral instability, and, if so, the clinician should objectively characterize it as being productive of slight, moderate, or severe impairment.

(c) The examining clinician should make an objective determination as to whether the Veteran's left knee disability is manifested by frequent episodes of joint "locking," pain, and effusion into the left knee joint.

(d) The examining clinician should present an objective assessment of the impact of the Veteran's service-connected left knee disability on his capacity to obtain and maintain gainful employment in the context of his educational level, employment history, and vocational background.

The examining clinician should provide a complete rationale for any opinion provided.  If he/she is unable to provide an opinion without resorting to speculation or conjecture, he/she should so state in his/her discussion and explain why.  The report prepared must be typed.

3. Provide the Veteran with the appropriate notice accompanied by the claims forms necessary to file and complete a TDIU claim.

4. After completing the foregoing development, schedule the Veteran for an appropriate examination to determine whether his service connected disabilities preclude him from obtaining or maintaining gainful employment.  The claims folder should be made available to and reviewed by the examiner.  

In this regard, the examiner should provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected disabilities on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, BUT NOT his age or any impairment caused by nonservice-connected disabilities.

All opinions expressed should be accompanied by supporting rationale.

5. The RO/AMC must review the supplemental medical opinion(s) or examination report(s) obtained to ensure that the corresponding remand directives have been accomplished, and return the case to the VA examiner(s) if all questions posed are not answered. 

6. The RO/AMC must then readjudicate the Veteran's claims for entitlement to an increased evaluation for a left TKA and TDIU. If the benefits sought on appeal are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



